If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     November 21, 2019
               Plaintiff-Appellant,

v                                                                    No. 344788
                                                                     Wayne Circuit Court
ANNE MARIE LAMBERT,                                                  LC No. 18-002872-01-AR

               Defendant-Appellee.


Before: RONAYNE KRAUSE, P.J., and METER and GLEICHER, JJ.

PER CURIAM.

       The prosecution appeals by leave granted1 the lower courts’ dismissal of a charge against
defendant for operating a motor vehicle while intoxicated, MCL 257.625. We reverse and
remand for reinstatement of the charge.

                                       I. BACKGROUND

         About 1:20 a.m. on November 13, 2017, an individual that identified himself as
“Haddie”—a Wayne State Student who lived “at the Bunker’s apartment”—called 911 to report
his suspicion of a drunk driver near Wayne State University in Detroit. The caller reported that
he was following a black Lexus LS 400 with a Kentucky license plate that he had first seen while
turning off Woodward onto Palmer. The caller reported that the Lexus had been parked on the
side of the street when it “took off real quick,” ran a red light, and used the incorrect turnaround
before driving the wrong way on a one way street toward the next intersection. According to the
caller, “[H]e kind of hit his–his wheel, and the whole car moved. And he was just driving a little
reckless at that point.” Concerned, the caller followed the suspected drunk driver, who stopped
in front of a green light until it turned red. The caller reported that the driver’s “head was out on
the—looks like he was trying to rest or something.”


1
  People v Lampert, unpublished order of the Court of Appeals, entered December 7, 2018
(Docket No. 344788).



                                                -1-
         At around 1:40 a.m., a police dispatcher radioed Wayne State Police Officer Mark
Newton to inform him that there was a “black Lexus with Kentucky plates riding erratic” in his
vicinity. When asked to represent the entirety of his communications with dispatch, Officer
Newton testified: “The information that I received from dispatch was the vehicle was driving
erratic, and going in and—in and out of traffic” as well as “updates in the [Lexus’s] direction of
travel.” Officer Newton testified that given “all those circumstances that time of night; in my
experience as police officer for 14 years; 9 out of 10 times it’s someone that’s under some type
of influence.” “Immediately” upon locating the Lexus, and without observing the driver commit
a traffic violation, Officer Newton conducted an investigatory stop. Defendant, the Lexus’s sole
occupant, had an open beer can in plain sight in the center console.

         On cross-examination, Officer Newton admitted that dispatch had not conveyed much
detail from the 911 call. Officer Newton admitted, after listening to the 911 call for the first time
prior to his testimony, that the message he received from dispatch was a vague and partially
inaccurate representation of the call: “Erratic driving, swerving in and out of traffic. To the best
of my knowledge that’s what—that’s what I believe I was told; and that’s what I put in my
report.”

         At the conclusion of an evidentiary hearing, the district court granted defendant’s motion
to suppress evidence discovered during the investigatory stop and to dismiss the charges,
reasoning that “[t]he arresting officer lack[ed] independent . . . personal, reasonabl[e
observations] that the defendant was driving under the influence. The prosecution appealed to
the circuit court, which denied the appeal, reasoning that the investigatory stop would have been
valid if “[the officer were] given factors by the 911 operator that show[ed] an indicia of
reliability,” but that a mere advisement of erratic driving was insufficient to create a reasonable
suspicion of drunk driving. The circuit court opined, “I don’t know why he couldn’t have
followed this car further to see whether or not they were engaged in that behavior.” This appeal
followed.

                                          II. ANALYSIS

        The prosecution argues that the dispatcher’s message to Officer Newton was sufficient to
give Officer Newton a reasonable, articulable suspicion that defendant was engaged in drunk
driving and, consequently, to justify the investigatory stop. We review de novo the trial court’s
ruling at a suppression hearing, but review its factual findings for clear error. People v
Galloway, 259 Mich. App. 634, 638; 675 NW2d 883 (2003). “A finding is clearly erroneous if,
after reviewing the entire record, an appellate court is left with a definite and firm conviction that
a mistake has been made.” Id.

       “It is well settled that both the United States Constitution and the Michigan Constitution
guarantee the right of persons to be secure against unreasonable searches and seizures.” People v
Hellstrom, 264 Mich. App. 187, 192; 690 NW2d 293 (2004) (internal citation and quotation marks
omitted). The reasonableness of a search and seizure depends upon the specific facts and
circumstances of the case. People v Jordan, 187 Mich. App. 582, 586; 468 NW2d 294 (1991).
Police officers generally must obtain a warrant before conducting a search, People v Levine, 461
Mich. 172, 178; 600 NW2d 622 (1999), and “a search conducted without a warrant is
unreasonable unless there exists . . . exigent circumstances establishing an exception to the

                                                 -2-
warrant requirement,” Jordan, 187 Mich. App. at 586. The burden is on the prosecution to
demonstrate that the search was justified by an exception to the warrant requirement. Galloway,
259 Mich. App. at 638.

        One such exception to the warrant requirement is for investigatory or “Terry” stops. See
Terry v Ohio, 392 U.S. 1; 88 S. Ct. 1868; 20 L. Ed. 2d 889 (1968). The investigatory-stop exception
allows an officer to briefly detain an individual without probable cause “for the purpose of
determining whether a crime has been committed.” People v Custer, 465 Mich. 319, 327; 630
NW2d 870 (2001). In order to conduct an investigatory stop, the officer must have “reasonable
suspicion that crime is afoot.” Id. (internal citation and quotation marks omitted). Reasonable
suspicion is an objective standard. Terry, 392 U.S. at 21-22. The officer “must be able to point to
specific and articulable facts which, taken together with rational inferences from those facts,”
would “warrant a [person] of reasonable caution in the belief” that a crime was afoot. Id.
(internal citation and quotation marks omitted).

        The United States Supreme Court has “firmly rejected the argument that reasonable cause
for an investigative stop can only be based on the officer’s personal observation, rather than on
information supplied by another person.” Navarette v California, 572 U.S. 393, 397; 134 S. Ct.
1683; 188 L. Ed. 2d 680 (2014) (internal citation, quotation marks, and brackets omitted). When
a suspicion of wrongdoing arises from a citizen informant’s tip rather than an officer’s firsthand
observations, the tip must be undergirded by “sufficient indicia of reliability” for a court to deem
the suspicion reasonable. Id. (internal citation and quotation marks omitted). Three factors must
be considered when “determining whether the information from the citizen-informant carried
enough indicia of reliability: (1) the reliability of the particular informant, (2) the nature of the
particular information given to the police, and (3) the reasonability of the suspicion in light of the
above factors.” People v Tooks, 403 Mich. 568, 577; 271 NW2d 503 (1978) (internal citation and
quotation marks omitted). More recently, this Court has emphasized that, due to the state’s
strong interest in ensuring safe roadways, “less information is required from citizen informants
reporting contemporaneous incidents of erratic or potentially dangerous driving to justify an
investigated stop than a strict application of Tooks would suggest.” People v Barbarich, 291
Mich. App. 468, 479; 807 NW2d 56 (2011).

        Defendant argues that this case is controlled by Florida v JL, 529 U.S. 266; 120 S. Ct. 1375;
146 L. Ed. 2d 254 (2000), in which the United States Supreme Court held that officers lacked
reasonable suspicion to conduct an investigatory stop based solely upon an anonymous tipster’s
description of the defendant’s clothing and location, and an allegation that the defendant was
carrying a gun. The Court noted that “[a]ll the police had to go on in this case was the bare
report of an unknown, unaccountable informant who neither explained how he knew about the
gun nor supplied any basis for believing he had inside information about J.L.” Id. at 271. In
other words, the caller, for all police knew, could have looked out his window and decided he did
not like the look of JL. The Court emphasized that reasonable suspicion “requires that a tip be
reliable in its assertion of illegality, not just in its tendency to identify a determinate person.” Id.
at 272.

       We acknowledge JL’s precedential value but disagree that JL directs that we affirm the
suppression. In Navarette, 572 U.S. at 395, the United States Supreme Court distinguished JL to
hold that officers had the reasonable suspicion necessary to justify a traffic stop based on the

                                                  -3-
following information relayed by a dispatcher: “Showing southbound Highway 1 at mile marker
88, Silver Ford 150 pickup. Plate of 8–David–94925. Ran the reporting party off the roadway
and was last seen approximately five [minutes] ago.” The Navarette Court noted that the JL
informant “did not explain how he knew about the gun, nor did he suggest that he had any
special familiarity with the young man’s affairs,” whereas the Navarette informant, “[b]y
reporting that she had been run off the road by a specific vehicle—a silver Ford F–150 pickup,
license plate 8D94925— . . . necessarily claimed eyewitness knowledge of the alleged dangerous
driving.” Id. at 398-399. The Court also noted that the caller’s report was nearly
contemporaneous with the alleged traffic violation and reasoned that substantially
contemporaneous reports “[have] long been treated as especially reliable.” Id. at 399. Finally,
the Court reasoned that the Navarette informant’s use of the 911 system, which employs
protocols that can trace the identity of callers, added another layer of reliability. Id. at 400-401.

         Consistent with the precedent set in Navarette, we conclude that the dispatcher’s
information was sufficient to justify the investigatory stop. Initially, we note that, as in
Navarette, the informant called in the tip to the 911 system, which adds a layer of reliability to
his report. Moreover, consistent with the purpose of the 911 system, the informant reported his
contemporaneous observations of suspected drunk driving and Officer Newton was dispatched
shortly thereafter. Regarding the quality of the information given to Officer Newton from the
dispatcher, we agree with defendant that the dispatcher’s indication that defendant was swerving
in and out of traffic may have been inaccurate. However, the dispatcher’s report that defendant
was driving “erratically” is the exact type of description that justifies an investigatory traffic
stop. See Barbarich, 291 Mich. App. at 481; People v Christie (On Remand), 206 Mich. App. 304,
309; 520 NW2d 647 (1994); see also Navarette, 572 U.S. at 402 (contrasting “erratic” behaviors
such as “weaving back and forth” and “driving in the median” with “driving without a seatbelt or
slightly over the speed limit”) (internal citation and quotation marks omitted). Defendant argues
that Navarette is inapposite because the caller in that case reported a serious rather than a minor
traffic violation, and the dispatcher in Navarette accurately relayed details of the offense to the
officers. Contrary to defendant’s contention, however, the dispatcher’s message in Navarette
(that defendant “[r]an reporting party off the road”) did not contain any more information about
the nature of the suspected offense than the dispatcher’s message to Officer Newton in this case
(that defendant drove “erratic going in and out of traffic”). While more specific information
regarding defendant’s driving would have been helpful, “erratic” is an accurate characterization
of defendant’s driving on that night. Indeed, the informant described defendant’s driving as
“reckless,” and indicated that defendant drove the wrong way down one-way streets, ran red
lights, “took off real quick” from a stop, and caused the car’s wheel to hit something.

         Again, “the amount of information necessary to justify an investigative stop based on an
anonymous tipster’s report of erratic driving is less than that required for other types of criminal
activity that pose less immediate danger.” Barbarich, 291 Mich. App. at 475 (discussing the
holding in United States v Wheat, 278 F3d 722, 729-730 (CA 8, 2001)). “[W]hile the quantity of
the tip’s information must be sufficient to identify the vehicle and to support an inference of a
traffic violation, less is required with regard to a tip’s reliability; as to the latter, it will suffice if
law enforcement corroborates the tip’s innocent details.” Id. at 479-480. Here, Officer Newton
located defendant’s vehicle based on the tipster’s description in the area of the reported reckless
driving, thereby corroborating the innocent details of the dispatch. On the basis of his 14 years

                                                    -4-
of police experience, Officer Newton testified that, at that time of night, a car driving erratically
is usually indicative of a driver under the influence of some substance. Given the totality of the
circumstances preceding the stop, we conclude that a reasonable person in Officer Newton’s
position would believe that the driver of the Lexus was committing a substance-related vehicular
crime. Officer Newton was not required, as defendant and the lower courts suggest, to
personally observe defendant driving erratically before he could conduct the investigatory stop.
Such a standard would necessarily contradict our holding in Barbarich by potentially needlessly
endangering the public when a brief stop could confirm or deny any criminal operation of the
vehicle.

        Accordingly, we conclude that Officer Newton had reasonable suspicion to conduct an
investigatory stop of defendant’s vehicle. Therefore, we reverse the lower courts’ suppression of
the evidence discovered during the stop and remand for reinstatement of the charge against
defendant. We do not retain jurisdiction.



                                                              /s/ Amy Ronayne Krause
                                                              /s/ Patrick M. Meter
                                                              /s/ Elizabeth L. Gleicher




                                                -5-